Citation Nr: 1116774	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for an inner thigh/groin condition, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected low back disability.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2004 and July 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for a service connection for a cervical spine disability, an inner thigh/groin condition, and headaches, and his claim for a TDIU.

In March 2009, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge.  In June 20009, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  The Veteran's cervical spine disability first manifested many years after his separation from service and is not related to his service or to any aspect thereof, and was not caused or aggravated by his service-connected low back disability.

2.  The Veteran does not have a current diagnosis of a left or right groin/thigh disability.


3.  The Veteran's headaches first manifested many years after his separation from service and are not related to his service or to any aspect thereof, and were not caused or aggravated by his service-connected low back disability.

4.  The Veteran's service-connected disability has not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by the Veteran's active service, and is not proximately due to, the result of, or aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The Veteran's claimed groin/thigh disability was not incurred in or aggravated by his active service, nor was the claimed groin-thigh disability caused or aggravated by the service-connected low back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The Veteran's headaches were not incurred in or aggravated by the Veteran's active service, and are not proximately due to, the result of, or aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including arthritis and other organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Cervical Spine

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that his current cervical spine disability is related to a low back injury he sustained in service.  He contends that the residual low back disability radiates up to his neck and causes neck pain.

Service medical records show that in April 1988, the Veteran sustained a low back injury when he had an awkward fall on a ship and damaged his low back when he tried to catch himself.  He was treated for pain in the left sacroiliac joint that radiated to his legs.   The Veteran's persistent back symptoms led to his referral to a Medical Board.  In an August 1988 evaluation, he reported persistent low back pain despite a treatment regimen of nonsteroidal anti-inflammatory agents combined with light duty.  X-ray examination revealed multiple minor spinal abnormalities, including wedging in the Schmorl's nodes and the T12-L1 vertebral bodies, which the Medical Board examiner found to be suggestive of Scheuermann's Disease.  Based on the results of the evaluation, the Medical Board recommended that the Veteran be placed on a six-month period of limited duty.  When, at the close of that period, his condition did not improve, the Medical Board deemed him clinically unfit for active service and recommended that he be discharged.  However, the service records are negative for complaints related to the cervical spine.  Cervical spine pain or symptoms were not reported on Medical Board evaluation.  Accordingly, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a cervical spine disability.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that in August 2001, while seeking treatment at VA for a right shoulder impingement, the Veteran reported that he also had pain in his neck which radiated to his shoulder.  No cervical spine diagnosis was rendered with regard to that complaint.  A review of the VA examinations in the claims file, including examinations conducted in September 2001, April 2004, and June 2006, show that the Veteran reported back pain in his lumbosacral spine but do not show any complaints of pain that radiated to the cervical region.

At his December 2002 hearing before the Board, the Veteran reported that when he slept on his back, his low back pain started in the mid-back and travel to his neck.  He felt stiffness in his neck which caused headaches.  At his March 2009 hearing before the Board, the Veteran reported that if he turned too fast, he would experience pain in his neck that was irritating.  He stated that his physicians had related his neck pain to his low back disability.  He felt that his cervical pain was related to a knot that was located at the back of his neck.

On January 2010 VA examination, the Veteran reported that his lumbar pain traveled from his lumbar spine to his cervical spine and head.  He also felt that he had tightness in his neck from not working.  He used a neck vibrator that helped his muscles relax and allowed him to sleep.  A November 2009 X-ray found mild to moderate hypertrophic spondylosis of the cervical spine and loss of lordosis.  A spasm was considered.  After physically examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's cervical spine disability was not caused or related to the service-connected lumbar spine disability or the lumbar spine injury in service.  In so determining, the examiner explained that there was no evidence of a cervical spine disability in service, as the Veteran did not complain of any neck pain or problems at that time, and there was no evidence that the Veteran suffered from any consistent cervical spine disability since service.  The record did not demonstrate that the Veteran had sought treatment for a cervical spine disability through the years other than one time, nor did the record demonstrate cervical spine complaints related to the lumbar spine disability.  The examiner noted the review of the "knot" at the back of the neck, an abscess, however, it appears that the examiner did not find the knot to be relevant in rendering an etiological opinion regarding the Veteran's cervical spine disability.

The evidence shows that the first clinical diagnosis of a post-service cervical spine disability of record is an X-ray dated in November 2009, approximately 20 years after separation from service.  Though the Veteran complained of neck pain in 2002, there is no evidence at that time of a diagnosis of any cervical spine disability.  As there is no evidence of a cervical spine disability dated within one year of his separation from service, the Veteran is not entitled to service connection for a cervical spine disability on a presumptive basis.  Additionally, in view of the lengthy period without any cervical spine diagnosis and treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative evidence does not establish a medical nexus between military service and the Veteran's cervical spine disability, nor does it demonstrate any relationship between the service-connected lumbar spine disability and the cervical spine disability.  The Board acknowledges that the Veteran is competent to report that his low back disability causes pain in his neck and that the pain has been present since the in-service injury.  However, absent any evidence of complaints or treatment for a cervical spine condition in service or in the twenty-year interim period since service, the Board finds the Veteran's testimony to be less credible.  Ultimately, the Board finds the January 2010 VA examination to hold the greatest weight in this case because the examiner reviewed the record, including the Veteran's contentions that he suffered from neck pain related to his low back pain, but determined that the lack of treatment in service or after service made it unlikely that there was a relationship between his cervical spondylosis and service or the service-connected low back disability.  Thus, in light of the negative medical opinion of record, the lack of symptoms in service, and a lack of continuity of symptomatology, the Board finds that service connection for a cervical disability is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his cervical spine disability is related to his service, to his in-service low back injury, or service-connected lumbar spine disability.  However, while the Veteran is competent to testify as to symptoms of low back pain, including the precipitating and alleviating factors, as a layman, he is not competent to address whether there is a nexus between the in-service low back injury and resulting low back disability and his current cervical spine condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran can report experiencing pain in his cervical spine, that is a subjective symptom.  The associated disorders, spondylosis and strain, are not readily identifiable in a way that may be observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many different joint and spine disorders.  The Veteran does not have the medical expertise to discern the nature of any current orthopedic diagnosis nor does he have the medical expertise to provide an opinion regarding the etiology.  Therefore, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been told of a diagnosis of a cervical spine disability, but he is not competent to provide a medical opinion regarding the etiology.  While the Veteran purports that his symptoms support the current diagnosis by a medical professional, his statements alone are not competent to provide the medical nexus and a medical professional has not made that connection.  Thus, the Veteran's lay assertions are not competent or sufficient to demonstrate that it is at least as likely as not that any current cervical spine disability was caused or aggravated by his in-service low back injury and resulting low back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's cervical spine disability first manifested more than a year after separating from service and is not related to his active service, or to any incident therein.  Nor does the evidence support a finding that the Veteran's service-connected lumbar spine disability caused or aggravated the cervical spine disability.  As the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Headaches

The Veteran contends that since he injured his lumbar spine in service, he has suffered from headaches.  He contends that his service-connected low back disability has caused or aggravated his headaches.  

The Veteran's service medical records show an isolated complaint of headaches in September 1988 as part of his symptoms of a sinus infection.  When reviewing the service medical records related to treatment for the lumbar spine injury, there is no indication that the Veteran also complained of headaches related to the injury.  Nor are the Veteran's headaches noted in the Medical Board assessment on separation from service.  Accordingly, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for headaches.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that in September 1990, the Veteran reported having severe headaches.  The pain started in the back of his head and radiated to his neck.  His current headache had been present for five days.  At the time, the Veteran was noted to have alcohol on his breath which he stated he consumed to help his headaches.  Neurological examination was normal.  The assessment was that he was probably suffering from a tension headache.  In February 1991, the Veteran reported that he had a bad headache that was behind his eye.  He had blurred vision.  He also had chest congestion and a cough.  In January 2002, the Veteran reported that he was suffering from a headache and nausea.  He had a history of hypertension and anxiety.  He had some congestion in the nasal area.  During the consultation, the Veteran reported that he was dealing with stressful family dynamics.  After talking, he felt better.  The assessment was sinusitis.  In February 2003, the Veteran reported that he had a headache at the back of his head and neck.  The symptoms had been present off and on for about one year.  They occurred when he was tense and depressed.  The assessment was tension headaches.  In August 2003, the Veteran reported that he had had a headache for two days.  He had been under a lot of stress.  He denied any other symptoms related to the headaches.  He denied having any cervical spine pain.  He had minimal neck pain from muscle spasm.  The impression was a tension headache.  In June 2008, the Veteran had a headache in association with not taking his blood pressure medications.  

On January 2010 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's documented tension headaches were unrelated to the in-service low back injury or residual low back disability.  The examiner explained that there was no indication that the Veteran suffered from headaches related to the low back disability while in service, nor was there any indication post-service that he suffered from headaches related to his low back disability.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative evidence does not establish a medical nexus between military service and the Veteran's headaches, nor does it demonstrate any relationship between the service-connected lumbar spine disability and his headaches.  The Board acknowledges that the Veteran is competent to report that he experiences headaches that appear to be caused by neck or back pain.  However, there is no indication in the claims file that the Veteran's tension headaches documented since service have a relationship to his service or to his service-connected lumbar spine disability.  In each instance in which the Veteran complained of a headache, the headache has been determined to be related to either tension, sinusitis, or to his hypertension.  Thus, in light of the negative medical opinion of record, the lack of symptoms in service, and a lack of continuity of symptomatology, the Board finds that service connection for headaches on a direct or secondary basis is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his headaches are related to his service or to his in-service low back injury or service-connected lumbar spine disability.  However, while the Veteran is competent to testify as to symptoms of headaches, as a layman, he is not competent to address whether there is a nexus between the in-service low back injury and resulting low back disability and his current headaches.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Layno v. Brown, 6 Vet. App. 465 (1994).  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's headaches are not related to his active service, or to any incident therein.  Nor does the evidence support a finding that the Veteran's service-connected lumbar spine disability caused or aggravated the headaches.  As the preponderance of the evidence is against the Veteran's claim for service connection for headaches, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Inner Thigh/Groin Disability

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran contends that he currently suffers from a disability in the thigh and groin area that is related to an injury he sustained to his low back in service.  He contends that at the time of the injury, he reported pain in the groin area, and also referred to it as pain in the left hip, and was told that he had pulled something in his upper leg.  The Veteran contends that he has suffered from groin and thigh pain ever since the injury which has resulted in a weaker thigh area that swells when he moves his leg improperly.

Service medical records show that in April 1988, the Veteran suffered injured his lower back.   Those service medical records show  ongoing treatment for a back disability.  In October 1988, he reported increased deep left groin pain, which manifested on left straight leg raising.  He also had increased urinary frequency and urgency.  He was advised to undergo a trial of pelvic traction.  Subsequent orthopedic examinations show continuing complaints of back pain without mention of any symptoms affecting the groin or inner thigh.  On January 1989 Medical board evaluation, the Veteran reported pain in the left paraspinous and sacroiliac joints with no radiation to the legs.  It was noted that he had undergone physical therapy and multiple imaging studies, with no improvement of his condition.  Accordingly, although the Veteran complained of increased left groin pain in service, absent any evidence of continuing groin pain or any diagnosis of the condition on Medical Board evaluation at separation from service, the Board finds that there was no combination of manifestations sufficient to identify a chronic inner thigh/groin disability during service.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is needed to support the Veteran's claim for service connection of an inner thigh/groin disability.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that on June 1989 VA examination, the Veteran did not report having any groin or thigh pain or problems.  He instead stated that he had lumbar pain that radiated to the anterior and posterior area of the left hip, pointing at the hip joint.  Physical examination showed tenderness at the left hip and left gluteal region.  

A May 1990 VA treatment record shows that the Veteran had left groin pain that had started in April 1990 after lifting over forty boxes.  The Veteran reported that he had previously hurt his low back.  There was mild tenderness to the left groin and medial trochnatric area.  A June 1989 X-ray showed a possible lesser trochantric fracture.  The assessment was groin strain.   

On September 2001 VA examination, the Veteran reported that occasionally his back pain radiated to his left leg and caused some numbness and tingling in the buttocks.  

VA treatment records show that in March 2003, the Veteran reported that he had strained his back a few weeks previously when using a wrench.  He was still experienced pain in his left groin.  It was noted that he had a history of a chronic low back disability.  The assessment was tendonitis.  He was instructed to apply moist heat.  One month later, in April 2003, the Veteran reported that he had no current physical complaints.  

On April 2004 and June 2006 VA orthopedic examinations, the Veteran reported low back pain that occasionally traveled to his left leg.  He did not report any ongoing groin or thigh pain.  In August 2008, the Veteran reported a sudden onset of right groin pan and hematuria.  There was no history of trauma.  There was right testicular pain with no swelling.  Physical examination resulted in a diagnosis of urethritis that was treated with an antibiotic.  

On January 2010 VA examination, the Veteran's VA treatment records were reviewed and the previous left groin strain was noted.  After thorough physical examination of the Veteran, including orthopedic, neurological, and muscular examination, the examiner determined that there was no current left or right groin or inner thigh disorder.  

In this case, absent evidence of a current disability, service connection for an inner groin/thigh disability must be denied.  The competent medical evidence of record shows the presence of a chronic groin or inner thigh disability at any time during the pendency of the appeal.  The Veteran suffered from groin pain in 2003, diagnosed as tendonitis, and then suffered from groin pain in 2008, diagnosed as urethritis.  However, it appears that those conditions resolved without residual disability and there is no indication that there currently exists a chronic groin or inner thigh disability.  Significantly, the Veteran has undergone numerous VA orthopedic examinations since he separated from service and those examinations are negative for complaints of a groin or inner thigh condition related to the lumbar spine disability.  Though the Veteran has reported radiating pain into the left leg, hip, or buttock at times, those symptoms have not resulted in a diagnosis nor have they been related to a thigh or inner groin condition.  Because an inner thigh/groin disability is not currently diagnosed, the Board finds that service connection is not warranted.  In any event, though tendonitis was diagnosed at one time, there is no competent evidence demonstrating that it is at least as likely as not that any tendonitis is related to the Veteran's service.

The Board has considered the Veteran's claim that he has an inner thigh/groin disability that is related to his low back injury in service or to his service-connected lumbar spine disability.  However, as a layman, the veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, including pain in his groin and thigh.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In other words, while the Veteran has provided competent lay testimony that he has suffered from groin and thigh pain ever since the in-service low back injury, he is not competent to diagnose those symptoms or relate them to his service-connected low back disability, and no such diagnosis or nexus has been provided in this case.  Even were there a diagnosis, the Veteran is not competent to provide a nexus between any current inner thigh or groin disability and his service.

The competent evidence of record does not show that the Veteran has an inner thigh or groin disability related to his service or to his service-connected low back disability.  The evidence of record does not show that any inner thigh or groin disability is related to service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2010).

The Veteran is currently service-connected for a low back disability, rated 60 percent.  38 C.F.R. § 4.25 (2010).  Thus, the Veteran meets the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2010).  The remaining question before the Board is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability. 

The Veteran contends that his service-connected disability renders it impossible for him to follow a substantially gainful occupation.  On application for TDIU, he reported that his low back disability had affected his employment since approximately January 2004.  He contended that he worked for a school in the maintenance department until his low back prevented him from working full time.  He then began to work for the school on an as-needed basis, averaging fifteen days per year.  In May 2005, his employer stated that he had voluntarily left his position and was working as a substitute security employee who only worked when he was called to come in.  At his Board hearing, the Veteran testified that he could no longer complete strenuous work because of his low back disability.  He was a welder by trade but could no longer lift anything heavy.  At the same time, he also stated that he was currently employed full-time as a barber working at the VA Medical Center and had recently received his barbers license.

On January 2010 VA orthopedic examination, the Veteran reported that he was working full-time as a barber for the VA.  He had not lost any time from work in the previous year due to his low back disability.  

In this case, while the Veteran's service-connected low back disability is considered to be rather severe under the rating schedule and has been found to have an impact on his daily functioning, such as trouble with exertional movement and standing on his feet for two long, those symptoms were considered in the rating assigned.  The Board finds that the evidence of record fails to support a finding of that he is unemployable due solely to his service-connected disability.  Specifically, at no time has a VA examiner or another physician stated that the Veteran's service-connected disability precludes him from employment.  Importantly, the Veteran is currently employed full-time as a barber and has not reported, and the evidence does not show, that his service-connected low back disability has impacted his current employment to meet the requirements for a TDIU.  Furthermore, the evidence does not show that his employment is marginal.  The Board also finds that referral for consideration of a TDIU rating is not warranted.  The Veteran meets the percentage criteria for consideration for TDIU.

Therefore, because the Veteran is currently gainfully employed despite his low back disability, and such employment is not considered to be marginal employment, the claim must necessarily be denied.  The preponderance of the evidence is against the claim for TDIU and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2003, March 2004, and October 2004; a rating decision in June 2004 and July 2005; a statement of the case in July 2006; and a supplemental statement of the case in April 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for an inner thigh/groin disability is denied.  

Service connection for a cervical spine disability is denied. 

Service connection for headaches is denied.  

A TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


